RECEIVED

NOV 14 2019
IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF IOWA CLERK U.S. DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, ) Criminal No. 4:19-CR-212
)
v. ) INDICTMENT
)
RANDALL LEE COMLY, ) T. 18 U.S.C. § 922(g)(1)
) T. 18 U.S.C. § 924(a)(2)
Defendant. ) T. 18 U.S.C. § 924(e)(1)(A)(i)
) T. 18 U.S.C. § 924(c)(1)(A)(ii)
) T. 18 U.S.C. § 924(c)(1)(A)(iii)
) T. 18 U.S.C. § 924(d)
) T. 21 U.S.C. § 841 (a)(1)
) T. 21 U.S.C. § 841(b)(1)(C)
) T. 28 U.S.C. § 2461(c)
THE GRAND JURY CHARGES:
COUNT 1

(Possession with Intent to Distribute a Controlled Substance)
On or about October 17, 2019, in the Southern District of Iowa, the defendant, RANDALL
LEE COMLY, knowingly and intentionally possessed with the intent to distribute a controlled
substance, namely a mixture and substance containing a detectable amount of methamphetamine,

a Schedule II controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(C).

 
THE GRAND JURY FURTHER CHARGES:
COUNT 2
(Possessing, Brandishing, and Discharging a Firearm in Furtherance of a Drug
Trafficking Crime)

On or about October 17, 2019, in the Southern District of lowa, the defendant, RANDALL
LEE COMLY, did knowingly possess and brandish a firearm, namely a loaded Smith & Wesson,
model 48, .22 magnum (MRF) revolver, with serial number K386814, in furtherance of a drug
trafficking crime for which he may be prosecuted in a court of the United States, that is, possession
with intent to distribute methamphetamine, as alleged in Count 1 of this Indictment. Said firearm
was discharged.

This is a violation of Title 18, United States Code, Section 924(c)(1)(A)(i),
924(c)(1)(A) Gi), and 924(c)(1)(A)Gii).

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Felon in Possession of a Firearm)

On or about October 17, 2019, in the Southern District of Iowa, the defendant, RANDALL
LEE COMLY, in and affecting commerce, knowingly possessed a firearm, namely a loaded Smith
& Wesson, model 48, .22 magnum (MRF) revolver, with serial number K386814. At the time of
the offense, the defendant knew he had been convicted of a crime punishable by imprisonment for
a term exceeding one year.

This is a violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
THE GRAND JURY FINDS:
NOTICE OF FORFEITURE

Upon conviction for the offense(s) alleged in Counts 2 and/or 3 of this Indictment, the
defendant, RANDALL LEE COMLY, shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c), all
firearms, magazines, and ammunition involved in the commission of said offenses, including, but
not limited to, the firearm identified in Counts 2 and 3 of this Indictment.

This is pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States
Code, Section 2461(c).

A TRUE BILL.

FOREPERSON

Mare Krickbaum
United States Attorney

By: KM hie a

Kristin M. Herrera
Assistant United States Attorney
